        Case 1:19-cv-05001-JRS-MJD Document 2 Filed 12/20/19 Page 1 of 1 PageID #: 38
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                     Southern District
                                                  __________  District of
                                                                       of Indiana
                                                                          __________

  TIMOTHY PATTERSON, individually and on behalf of all others
                  similarly situated,
                                                                   )
                             Plaintiff                             )
                                v.                                 )      Case No.   1:19-cv-05001-JRS-MJD
    NATIONAL COLLEGIATE ATHLETIC ASSOCIATION, et al.               )
                            Defendant                              )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiff Timothy Patterson                                                                                        .


Date:          12/20/2019                                                                   s/ Jeff Raizner
                                                                                           Attorney’s signature


                                                                                        Jeff Raizner 00784806
                                                                                       Printed name and bar number
                                                                                         2402 Dunlavy Street
                                                                                         Houston, TX 77006


                                                                                                 Address

                                                                                       jraizner@raiznerlaw.com
                                                                                             E-mail address

                                                                                            (713) 554-9099
                                                                                            Telephone number

                                                                                            (713) 554-9098
                                                                                              FAX number


            Print                        Save As...                                                                  Reset
